Per Curiam.

The respondent has performed his mandatory duty by ordering that a special election bo held and by setting a time therefor. The time for holding such election is discretionary with the Governor, and that discretion is not subject to judicial control in the absence of an abuse thereof. State, ex rel. Armstrong, v. Davey, Governor, 130 Ohio St., 160, 198 N. E., 180.
*169The motion for judgment is allowed and a writ is denied.

Writ denied.

Weygandt, C. J., Middleton, Taet, Hart, Zimmerman, Stewart and Lamneck, J'J., concur.